11/17/2020              Case 1:20-cv-05878-CM Document     207 --Filed
                                                Special Education        12/14/20
                                                                  Grants to States Page 1 of 4
Skip to main content About Us (/about/) Contact Us (/about/contacts/gen/) FAQs (https://www.ed.gov/answers/)
     Language Assistance




                                                                                                                   


   PROGRAMS (/PROGRAMS/LANDING.JHTML?SRC=LN)

   Special Education--Grants to States

                                                                       Funding Status
                                                                       (/programs/osepgts/fu
      (/programs/osepgts/index.html)Purpose
                                                                       nding.html)

                                            Eligibility           Laws, Regs, &
                                            (/programs/osepgts/el Guidance
                                                                  (/programs/osepgts/le
                                            igibility.html)
                                                                  gislation.html)
                                            Applicant Info       Resources
                                            (/programs/osepgts/a (/programs/osepgts/re
                                            pplicant.html)       sources.html)
                                                                                                          20
                                                                                                11 sio




                                                                                                          .
                                                                                                       on
                                                                                                       3/
                                            Awards
                                                                                           ed la
                                                                                                   /1




                                                                                                    si
                                                                                            er t.
                                            (/programs/osepgts/a FAQs
                                                                                        id eB




                                                                                                 is
                                                                                       t p igh
                                                                                               m
                                            wards.html)
                                                                                    ec d




                                                                                              0


                                                                                   ou yr
                                                                                  D Tv




                                                                                            2

                                                                                ith op
                                                                                          /

                                            Performance          Contacts
                                                                                        7
                                                                              78 J




                                                                                     /1


                                                                              w c
                                            (/programs/osepgts/p (/programs/osepgts/c
                                                                            58 in




                                                                             d by
                                                                                  11




                                            erformance.html)     ontacts.html)
                                                                         iv d




                                                                         ite d
                                                                              on
                                                                       C Cite




                                                                      ib te
                                                                    oh ec
                                                                           ed




                                         Office of Special Education and Rehabilitative Services Home
                                                                  pr ot
                                                                        iv

                                                                is pr
                                                                     ch
                                                  20




                                                                        (/about/offices/list/osers/)
                                                                   Ar


                                                               n is
                                                            tio nt




   Purpose
                                                          uc e
                                                        od um
                                                      pr oc
                                                    re d
                                                  er his




   Program Office: Office of Special Education Programs(OSEP) (/about/offices/list/osers/osep/index.html)
                                                     T




   CFDA Number: 84.027
                                                     rth
                                                  Fu




   Program Type: Formula Grants

   Also Known As: Grants to States for Education of Children with Disabilities, Part B, Sec. 611




   Program Description
   The Grants to States program provides formula grants to assist the 50 states, the District of Columbia, Puerto
   Rico, the Department of the Interior, Outlying Areas, and the Freely Associated States in meeting the excess costs
   of providing special education and related services to children with disabilities. In order to be eligible for funding,
   states must serve all children with disabilities between the ages of 3 through 21, except that they are not required
   to serve children aged 3 through 5 or 18 through 21 years if services are inconsistent with State law or practice or
https://www2.ed.gov/programs/osepgts/index.html                                                                              1/4
11/17/2020              Case 1:20-cv-05878-CM Document     207 --Filed
                                                Special Education        12/14/20
                                                                  Grants to States Page 2 of 4
   the order of any court. A state that does not provide a free appropriate public education (FAPE) to children with
   disabilities aged 3 through 5 cannot receive base payment funds attributable to this age group or any funds under
   the Preschool Grants program.

   Funds are allocated among states in accordance with a variety of factors, as outlined in the funding formula under
   section 611(d) of the Individuals with Disabilities Education Act (IDEA). First, each state is allocated an amount
   equal to the amount that it received for fiscal year 1999. If the total program appropriation increases over the prior
   year, 85 percent of the remaining funds are allocated based on the number of children in the general population in
   the age range for which the states guarantee FAPE to children with disabilities. Fifteen percent of the remaining
   funds are allocated based on the number of children living in poverty that are in the age range for which the states
   guarantee FAPE to children with disabilities.

   Most of the federal funds provided to states must be passed on to LEAs. However, a portion of the funds may be
   used for state-level activities. Any funds not set aside by the state must be passed through to LEAs. These sub-
   state allocations are made in a fashion similar to that used to allocate funds among states when the amount
   available for allocation to States increases.

   The IDEA also requires each state to maintain its level of state financial support for special education and related
   services from one year to the next. The IDEA also contains a local “maintenance of effort” requirement. Under this
   requirement, each LEA must maintain its total expenditures, including State and local contributions, on special
   education from one year to the next.

                                                                                                          20
                                                                                                11 sio




                                                                                                          .
                                                                                                       on
                                                                                                       3/
   LEAs typically may use up to 15 percent of their allocation, less any amount used to reduce that LEA’s
                                                                                           ed la
                                                                                                   /1




                                                                                                    si
                                                                                            er t.
                                                                                        id eB




                                                                                                 is
   maintenance of effort level, for early intervening services. Early intervening services generally address the needs



                                                                                       t p igh
                                                                                               m
                                                                                    ec d




                                                                                              0


                                                                                   ou yr
   of students who require additional academic and behavioral supports to succeed, but who are not identified as
                                                                                  D Tv




                                                                                            2

                                                                                ith op
                                                                                        7 /
                                                                              78 J




   needing special education.
                                                                                     /1


                                                                              w c
                                                                            58 in




                                                                             d by
                                                                                  11
                                                                         iv d




                                                                         ite d
                                                                              on
                                                                       C Cite




   The IDEA requires awards to the Freely Associated States of the Pacific Basin (Palau, the Federated States of
                                                                      ib te
                                                                    oh ec
                                                                           ed




   Micronesia, and the Republic of the Marshall Islands) to be the same amounts that they received from the fiscal
                                                                  pr ot
                                                                        iv

                                                                is pr
                                                                     ch




   year 2003 appropriation. IDEA requires that from the funds appropriated for Grants to States, 1.226 percent shall
                                                  20

                                                                   Ar


                                                               n is




   be set aside for the Department of the Interior. The IDEA also authorizes the Department to set aside a portion of
                                                            tio nt
                                                          uc e




   the Grants to States appropriation to provide technical assistance to improve the capacity of States to meet data
                                                        od um




   collection requirements necessary for the implementation of the program.
                                                      pr oc
                                                    re d
                                                  er his




   This is a forward-funded program that includes advance appropriations. A portion of the funds becomes available
                                                     T




   for obligation on July 1 of the fiscal year in which they are appropriated, and remains available for federal
                                                     rth




   obligation for 15 months.
                                                  Fu




   Types of Projects
   Funds under this program are combined with state and local funds to provide FAPE to children with disabilities.
   Permitted expenditures include the salaries of special education teachers and costs associated with related
   services personnel, such as speech therapists and psychologists. States may use funds reserved for other state-
   level activities for a variety of specified activities, including:

             support and direct services;

             technical assistance and personnel preparation;

             assisting LEAs in providing positive behavioral interventions and supports; and

             improving the use of technology in the classroom.

https://www2.ed.gov/programs/osepgts/index.html                                                                             2/4
11/17/2020              Case 1:20-cv-05878-CM Document     207 --Filed
                                                Special Education        12/14/20
                                                                  Grants to States Page 3 of 4
   Some portion of funds reserved for other state-level activities must be used for monitoring, enforcement, and
   complaint investigation, and to establish and implement the mediation process required by Sec. 615(e) of IDEA,
   including providing for the cost of mediators and support personnel.

   Each state has the option to reserve a portion of the funds the state reserves for other state-level activities for a
   fund to assist LEAs in addressing the needs of high-cost children with disabilities. If the state opts to reserve for
   this fund, it may reserve a larger portion of its award for other state-level activities, and must reserve at least 10
   percent of the amount set aside for other state-level activities for the fund.




                                                                                                               Last Modified: 05/05/2016



   How Do I Find...
        Student loans, forgiveness (/fund/grants-college.html?src=rn)
        College accreditation (https://www.ed.gov/accreditation?src=rn)
        Every Student Succeeds Act (ESSA) (https://www.ed.gov/essa?src=rn)

                                                                                                          20
        FERPA (/policy/gen/guid/fpco/ferpa/index.html?src=rn)
                                                                                                11 sio




                                                                                                          .
                                                                                                       on
                                                                                                       3/
                                                                                           ed la
                                                                                                   /1




                                                                                                    si
        FAFSA (https://fafsa.ed.gov/?src=edgov-rn)




                                                                                            er t.
                                                                                        id eB




                                                                                                 is
                                                                                       t p igh
                                                                                               m
                                                                                    ec d




        1098, tax forms (https://www.ed.gov/1098-e?src=rn)
                                                                                              0


                                                                                   ou yr
                                                                                  D Tv




                                                                                            2

                                                                                ith op
                                                                                        7 /

                                                                                              More > (/about/top-tasks.html?src=rn)
                                                                              78 J




                                                                                     /1


                                                                              w c
                                                                            58 in




                                                                             d by
                                                                                  11
                                                                         iv d




                                                                         ite d
                                                                              on
                                                                       C Cite




   Information About...
                                                                      ib te
                                                                    oh ec
                                                                           ed

                                                                  pr ot
                                                                        iv

                                                                is pr
                                                                     ch




        Transforming Teaching (https://www.ed.gov/teaching?src=rn)
                                                  20

                                                                   Ar


                                                               n is




        Family and Community Engagement (https://www.ed.gov/family-and-community-engagement?src=rn)
                                                            tio nt
                                                          uc e
                                                        od um




        Early Learning (/about/inits/ed/earlylearning/index.html?src=rn)
                                                      pr oc
                                                    re d
                                                  er his
                                                     T
                                                     rth




       No Related Topics
                                                  Fu




       Found




   Student Loans
   (/fund/grants-college.html?src=ft)
   Repaying Loans (https://studentaid.ed.gov/repay-loans?src=ft)
   Defaulted Loans (https://studentaid.ed.gov/repay-loans/default?src=ft)
   Loan Forgiveness (https://studentaid.ed.gov/repay-loans/forgiveness-cancellation?src=ft)
   Loan Servicers (https://studentaid.ed.gov/repay-loans/understand/servicers?src=ft#who-is-my-loan-servicer)


   Grants & Programs
   (/fund/grants-apply.html?src=ft)
   Apply for Pell Grants (https://www.fafsa.ed.gov/?src=ft)
https://www2.ed.gov/programs/osepgts/index.html                                                                                            3/4
11/17/2020               Case 1:20-cv-05878-CM Document     207 --Filed
                                                 Special Education        12/14/20
                                                                   Grants to States Page 4 of 4
   Grants Forecast (/fund/grant/find/edlite-forecast.html?src=ft)
   Apply for a Grant (/fund/grant/apply/grantapps/index.html?src=ft)
   Eligibility for Grants (/programs/find/elig/index.html?src=ft)


   Laws & Guidance
   (/policy/?src=ft)
   Every Student Succeeds Act (ESSA) (https://www.ed.gov/essa?src=ft)
   FERPA (/policy/gen/guid/fpco/ferpa/index.html?src=ft)
   Civil Rights (/about/offices/list/ocr/know.html?src=ft)
   New IDEA Website (https://sites.ed.gov/idea/?src=ft)


   Data & Research
   (/rschstat/?src=ft)
   Education Statistics (https://nces.ed.gov/?src=ft)
   Postsecondary Education Data (https://nces.ed.gov/ipeds/?src=ft)
   ED Data Express (https://eddataexpress.ed.gov/?src=ft)
   Nation's Report Card (https://nces.ed.gov/nationsreportcard/?src=ft)
   What Works Clearinghouse (https://ies.ed.gov/ncee/wwc/?src=ft)


                                                                                                           20
                                                                                                 11 sio




                                                                                                           .
                                                                                                        on
   About Us
                                                                                                        3/
                                                                                            ed la
                                                                                                    /1




                                                                                                     si
                                                                                             er t.
                                                                                         id eB




                                                                                                  is
                                                                                        t p igh
   (/about/?src=ft)




                                                                                                m
                                                                                     ec d




                                                                                               0


                                                                                    ou yr
                                                                                   D Tv




   Contact Us (/about/contacts/gen/?src=ft)
                                                                                             2

                                                                                 ith op
                                                                                         7 /
                                                                               78 J




                                                                                      /1


                                                                               w c
   ED Offices (/about/offices/list/?src=ft)
                                                                             58 in




                                                                              d by
                                                                                   11
                                                                          iv d




   Jobs (https://www.ed.gov/jobs/?src=ft)
                                                                          ite d
                                                                               on
                                                                        C Cite




                                                                       ib te



   Press Releases (https://www.ed.gov/news/?src=ft)
                                                                     oh ec
                                                                            ed

                                                                   pr ot
                                                                         iv




   FAQs (https://www.ed.gov/answers/?src=ft)
                                                                 is pr
                                                                      ch
                                                  20

                                                                    Ar


                                                                n is




   Recursos en español (/espanol/bienvenidos/es/index.html?src=ft)
                                                             tio nt
                                                           uc e




   Budget, Performance (/about/overview/focus/performance.html?src=ft)
                                                         od um




   Privacy Program (/privacy?src=ft)
                                                       pr oc
                                                     re d




   Subscribe to E-Mail Updates (https://public.govdelivery.com/accounts/USED/subscriber/new?topic_id=USED_5)
                                                   er his
                                                      T




                               (https://www.facebook.com/ed.gov)               (https://twitter.com/usedgov)
                                                        rth
                                                   Fu




   (https://public.govdelivery.com/accounts/USED/subscriber/new?topic_id=USED_5)                            (https://www.ed.gov/feed)




      Notices (/notices/index.html?src=ft) FOIA (/policy/gen/leg/foia/foiatoc.html?src=ft) Privacy Policy (/notices/privacy/index.html)
                         Accessibility (/notices/accessibility/index.html) Security (/notices/security/index.html?src=ft)
        Information quality (/policy/gen/guid/infoqualguide.html?src=ft) Inspector General (/about/offices/list/oig/index.html?src=ft)
        Whitehouse.gov (https://www.whitehouse.gov/) USA.gov (https://www.usa.gov/) Benefits.gov (https://www.benefits.gov/)
                                                  Regulations.gov (https://www.regulations.gov/)




https://www2.ed.gov/programs/osepgts/index.html                                                                                           4/4
